Citation Nr: 1209805	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  04-07 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a thyroid disorder, claimed as due to radiation exposure.

(The issues of (1) whether new and material evidence was submitted to reopen a claim of entitlement to service connection for asthma; (2) whether new and material evidence was submitted to reopen a claim of entitlement to service connection for eczema; (3) whether new and material evidence was submitted to reopen a claim of entitlement to service connection for keloids of the left ear and neck; (4) entitlement to service connection for high cholesterol; (5) entitlement to service connection for sleep apnea; (6) entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, as due to personal assault; (7) entitlement to service connection for diabetes mellitus; (8) entitlement to service connection for heart disease; and (9) entitlement to an initial compensable evaluation for essential hypertension are addressed in a separate decision).




REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to May 1989.  The Veteran also had service in the Army Reserves.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2003 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran requested a hearing before a decision review officer in connection with the current claim.  The hearing was scheduled and subsequently held in March 2004.  The Veteran testified at that time and the hearing transcript is of record.  

The Veteran's claim was previously before the Board in August 2007 and at that time, the Board denied the Veteran's claim on the basis that there was no evidence linking the currently diagnosed thyroid disorder to service.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which in a July 30, 2009 memorandum decision, set aside the Board's decision and remanded the Veteran's claim for additional development.  The Veteran's claim was then remanded in March 2010 for additional evidentiary development, to include obtaining outstanding VA treatment records, as well as a copy of the Veteran's "unit history from 1980 to 1981."  For the reasons discussed in greater detail below, the Board finds that another remand is required. See Stegall v. West, 11 Vet. App. 268, 270- 71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order). 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran contends that she was treated with radiation for a keloid on her left earlobe in 1980-81 while in service.  The Veteran also contends that this radiation treatment eventually resulted in a thyroid disorder which required the surgical removal of part of her thyroid gland.

According to the Court's memorandum decision, the Board failed in its duty to obtain copies of the Veteran's "unit history from 1980 to 1981."  The Veteran's representative asserts that these records are necessary to "determine any duty restrictions placed on her because of radiation exposure."  The Board requested these records in the March 2010 remand order, but there is no indication that these records have been obtained or are unavailable for review.  See Stegall, 11 Vet. App. at 270-71.  Instead, the claims file contains several copies of the Veteran's service personnel records.  These records, however, are silent as to whether the Veteran received in-service radiation treatments for the left ear keloid.  On remand, therefore, the RO must contact the appropriate service department and/or Federal agency and attempt to obtain the Veteran's "unit history from 1980 to 1981."  All efforts to obtain these records must be fully documented and if no such records exist, the Veteran must be notified as such.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If and only if the Veteran's in-service radiation treatments are confirmed, she must be afforded a VA examination to address the etiology of her currently diagnosed thyroid disorder and its relationship to service, if any.

The evidence of record further indicates that the Veteran applied for and receives Social Security Disability benefits.  See VA mental health treatment notes dated December 2008 and January 2009; March 2011 Congressional Inquiry.  Therefore, the RO must contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to her claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, therefore, the RO must obtain all VA medical records pertaining to the Veteran that are dated from March 2010.  Additionally, the Veteran must be contacted and asked to identify any and all non-VA sources of treatment for the disability on appeal that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to service connection for a thyroid disorder, to include as due to in-service radiation exposure.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  Regardless of the Veteran's response above, the RO must obtain all relevant VA medical records from March 2010.  

3.  The RO must contact the appropriate service department and/or Federal agency, to attempt to obtain the Veteran's "unit history from 1980 to 1981" to determine any duty restrictions placed on her because of radiation exposure."  See CAVC Memorandum Decision dated July 30, 2009) (Appellant "argues that, although she testified that she received radiation treatments at Portsmouth Naval Base for a keloid and was required to notify her first sergeant of radiation exposure, 'the Board did not obtain or review any of the Appellant[']s unit records for 1980 to 1981[]to determine any duty restrictions placed on her because of radiation exposure.'")  

If the service department and/or Federal agency is unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After all of the above development is completed and if and only if the Veteran's in-service radiation treatments are confirmed, she must be afforded a VA examination to address the etiology of her currently diagnosed thyroid disorder and its relationship to service, if any.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed thyroid disorder at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to her period of active military service, to include as due to any incidents therein.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

